Exhibit 10.5 Subordination Agreement dated as of October 30, 2009 between Rick Weidinger, Kenneth Brooks, David Baird, Frederick Bohlander, Colin Eagen and Silicon Valley Bank SUBORDINATION AGREEMENT This Subordination Agreement (the “Agreement”) is made as of October 30, 2009, by and between Rick Weidinger, Kenneth Brooks, David Baird, Frederick Bohlander and Colin Eagen (collectively, “Creditor”), and SILICON VALLEY BANK, a California corporation, with its principal place of business at 3003Tasman Drive, Santa Clara, California 95054 and with a loan production office located at 8020 Tower Crescent Drive, Suite 475, Vienna, Virginia 22182 (“Bank”). Recitals A.BRAINTECH, INC., a Nevada corporation, BRAINTECH INDUSTRIAL, INC., a Delaware corporation, and BRAINTECH GOVERNMENT & DEFENSE, INC., a Delaware corporation (jointly and severally, individually and collectively, “Borrower”) have requested and/or obtained certain loans or other credit accommodations from Bank to Borrower under (a) a certain Loan and Security Agreement (term loan) between Borrower and Bank dated as of even date herewith (the “Term Loan Agreement”), and (b) a certain Loan and Security Agreement (accounts receivable line of credit) between Borrower and Bank dated as of even date herewith (“Working Capital Loan Agreement”) (as each may be amended, restated, or otherwise modified from time to time, collectively, the “Loan Agreements”), which are or may be from time to time secured by assets and property of Borrower. B.Creditor has extended loans or other credit accommodations to Borrower, and/or may extend loans or other credit accommodations to Borrower from time to time. C.In order to induce Bank to extend credit to Borrower and, at any time or from time to time, at Bank’s option, to make such further loans, extensions of credit, or other accommodations to or for the account of Borrower, or to purchase or extend credit upon any instrument or writing in respect of which Borrower may be liable in any capacity, or to grant such renewals or extension of any such loan, extension of credit, purchase, or other accommodation as Bank may deem advisable, Creditor is willing to subordinate:(i) all of Borrower’s indebtedness to Creditor (including, without limitation, principal, premium (if any), interest, fees, charges, expenses, costs, professional fees and expenses, and reimbursement obligations), whether presently existing or arising in the future (the “Subordinated Debt”) to all of Borrower’s indebtedness and obligations to Bank; and (ii) all of Creditor’s security interests, if any, to all of Bank’s security interests in the Borrower’s property. Notwithstanding the foregoing, the term “Subordinated Debt” shall not include (i) Borrower’s obligation to issue common stock of Borrower to Creditor as compensation for providing the Letter of Credit or Pledged Account (as each such term is defined in the Term Loan Agreement); (ii) subject to an aggregate annual limit of $100,000, Borrower’s obligation to reimburse Creditor for all initial and ongoing expenses incurred by Creditor relating to the establishment, amendment and/or maintenance of the Letter of Credit or Pledged Account (as each such term is defined in the Term Loan Agreement); (iii) during calendar year 2009 only and subject to an aggregate annual limit for 2009 of $100,000, Borrower’s obligation to reimburse Creditor for all expenses incurred by Creditor relating to Creditor’s previous letter of credit (the “RBC LC”) provided in support of Borrower’s previous loan from the Royal Bank of Canada (the “RBC Loan”); (iv) Borrower’s obligation to pay any standard compensation to Creditor for service as a member of Borrower’s Board of Directors and/or any committee thereof; (v) Borrower’s obligation to pay any compensation provided to Rick Weidinger (“Weidinger”) pursuant to the Employment and Retention Agreement dated as of January 1, 2009 or pursuant to any successor agreement approved by Borrower’s Board of Directors or a committee thereof; (vi) Borrower’s obligation to pay Weidinger amounts due under the following promissory notes issued to him by
